This appellant was indicted for murder in the first degree. She was by a jury found guilty of manslaughter in the first degree, and her punishment fixed at imprisonment in the State penitentiary for a term of ten years.
The evidence is undisputed that appellant killed her husband on the night of 30 March 1946, by stabbing him with a knife.
We see no necessity to detail the evidence, and think that for the purpose of this opinion we need only say that the State presented evidence which, if believed under the required rule, amply supports the verdict of the jury.
The defense relied on was self-defense. That the appellant failed to convince the jury that she was justified in taking her husband's life is evident from the verdict.
After careful examination of all the rulings of the court invoked in this trial we are convinced that they are free from error. *Page 604 
Any discussion of these rulings would merely be a restatement of legal principles already well established and discussed in previous decisions of this court and of our Supreme Court. For this reason we refrain from any detailed discussion of these rulings.
In our opinion the accused received a completely fair trial, and in no instance were her substantial rights materially injured by any of said rulings.
Affirmed.